9/9/2019                                             BL-22
                        Case 1:19-cv-06982-LLS Document    Micro Midas
                                                        29-1     Filed 09/10/19 Page 1 of 4




                                                                         (/)
                            Home (/) /½ Products (/products.html) /½ Firearms (/products/¦rearms.html)
                             /½ Ri§es (/products/¦rearms/ri§es.html)
                             /½ BL-22 (/products/¦rearms/ri§es/bl-22.html)
                             /½ Current Production (/products/¦rearms/ri§es/bl-22/current-production.html)
                             /½ BL-22 Micro Midas




                            Download Hi-Res Image
                            (/content/dam/browning/product/¦rearms/ri§es/bl22/micro-
                            midas/Browning-BL-22-Micro-Midas-024115-
                            2180.jpg/_jcr_content/renditions/original.img.jpg)




                                           BL-22 Micro Midas
                            A true BL-22 lever action rim¦re made for the smaller shooter.½




                            Get your young (or just smaller) shooter off on the right track. ½All
                            it takes is a high-quality Browning BL-22 Micro Midas. The
                            differences trimmer dimensions, a shorter barrel for reduced
                            weight and a 12" length of pull that is perfect for smaller frames.
                            The BL-22 Micro Midas is in a class by itself.½


                            Lots of choices. Why the BL-22? Sure, there are other lever-action
                            22 rim¦re ri§es available, but no other has the features, reliability,
                            quality and accuracy of the BL-22. Speaking of features, the



https://www.browning.com/products/firearms/rifles/bl-22/current-production/bl22-micro-midas.html             1/4
9/9/2019                                             BL-22
                        Case 1:19-cv-06982-LLS Document    Micro Midas
                                                        29-1     Filed 09/10/19 Page 2 of 4
                            highlight of the BL-22 is the short 33° lever throw that makes
                            cycling faster for adults and easier for younger shooters.


                            The best magazine tube design. The easy to load tubular
                            magazine holds any combination of 22 short, long and long ri§e
                            ammunition, all of which are on the menu for the BL-22. The
                            magazine tube uniquely locks tight when pushed in place. Very
                            secure and easy. Unlike some 22's the BL-22 features quality that
                            rivals other Browning ¦rearms. From the machined steel receiver to
                            the ¦t of the ¦nely ¦nished wood, these superb ri§es are Browning's
                            through and through. Bring one along the next time you head into
                            the ¦eld on a varmint hunt or just to roll a few tin cans.



                                                              Item Selector
                                Caliber            Barrel Length         Weight             MSRP       More Options

                               22 S L LR            16.25               4 lbs 12 oz $589.99

                               Item Number 024115103                           UPC 023614071242

                               Caliber 22 S L LR                               Barrel Length 16 1/4"

                               Overall Length 31 1/2"                          Length of Pull 12"

                               Drop at Comb 7/8"                               Drop at Heel 1 1/2"

                               Weight 4 lbs 12 oz                              Magazine Capacity 11

                               Twist Rate 16"                                  Barrel Finish Polished Blued

                               Stock Finish Gloss                              Wood Grade Grade I

                               Receiver Finish Polished Blued                  Chamber Finish Polished

                               Barrel Material Steel                           Barrel Contour Light Sporter

                               Stock Material Black Walnut                     Recoil Pad Plastic Buttplate

                               Checkering None                                 Sling Swivel Studs None

                               Receiver Material Steel                         Trigger Finish Gold Plated

                               Bolt Slide Finish Brushed Polish                Magazine Type Tubular

                               Trigger Material Alloy                          Trigger Guard Material Steel

                               Trigger Guard Engraving Buck                    Drilled and Tapped for Scope
                                Mark in Gold                                    No

https://www.browning.com/products/firearms/rifles/bl-22/current-production/bl22-micro-midas.html                      2/4
9/9/2019                                             BL-22
                        Case 1:19-cv-06982-LLS Document    Micro Midas
                                                        29-1     Filed 09/10/19 Page 3 of 4
                                                                               MSRP $589.99




                            Additional Product Information




                            (/products/¦rearms/ri§es/bl-22.html)




                                                                     CONNECT




                                                                  WE SUPPORT



                                                      (https://membership.nrahq.org/forms/signup.asp?




                             campaignid=XM013482)                                (https://www.nssf.org/safety/own-




https://www.browning.com/products/firearms/rifles/bl-22/current-production/bl22-micro-midas.html                     3/4
9/9/2019                                             BL-22
                        Case 1:19-cv-06982-LLS Document    Micro Midas
                                                        29-1     Filed 09/10/19 Page 4 of 4


                                     it-respect-it-secure-it/)                        (http://www.dontlie.org/)




                                                                                 (http://gunvote.org/)




                                                  Read More (/community/we-support.html)


                                                                        LINKS

                              Accessibility (https://www.browning.com/support/ada-accessibility.html)
                                    Get a Browning Catalog (/support/catalog-download.html)
                                        Browning Ammunition (http://browningammo.com/)
                                             Browning International (http://browning.eu/)


                                                                     C O N TA C T

                                                                 One Browning Place
                                                                  Morgan, UT 84050
                                                                   800-333-3288
                                                                   801-876-2711



                                       © 2016 Browning. All Rights Reserved. Legal (/legal.html) |
                                                       Privacy Policy (/privacy-policy.html)




https://www.browning.com/products/firearms/rifles/bl-22/current-production/bl22-micro-midas.html                  4/4
